Citation Nr: 0818043	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating higher than 30 percent for 
restrictive pulmonary disease.


REPRESENTATION

Appellant represented by:	Mr. Allen Wilson, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2002 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In a June 2007decision, the Board granted a 60 percent rating 
for status-post coronary artery bypass grafting, with history 
of hypertension and angina, from January 1, 2002 to March 1, 
2004;denied a rating higher than 60 percent for this 
disability from March 2, 2004 to September 13, 2004; granted 
a temporary 100 percent rating for this disability from 
September 14, 2004 to December 14, 2004; and denied a rating 
higher than 60 percent for this disability from December 15, 
2004, onwards.  In that same decision, the Board also 
remanded the claim for a rating higher than 30 percent for 
restrictive pulmonary disease to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration.  This is the only remaining claim at issue.

In February 2008 the Board informed the veteran that the 
Veterans Law Judge who had conducted the veteran's September 
2004 hearing was no longer employed by the Board.  
Consequently, the veteran was afforded the opportunity for 
another hearing by a Veterans Law Judge that will ultimately 
decide his appeal.  In his March 2008 response, however, the 
veteran declined to appear at another hearing.


FINDING OF FACT

The veteran's restrictive pulmonary disease is not manifested 
by a forced expiratory volume in one second (FEV-1) of 40 to 
55-percent of predicted, or; by a forced expiratory volume in 
one second to forced vital capacity ratio 
(FEV-1/FVC) of 40 to 55 percent, or; by a diffusion capacity 
of carbon monoxide, single breath (DLCO (SB)) of 40 to 55-
percent of predicted.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for restrictive pulmonary disease.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.7, 4.96, Diagnostic Code 6603 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) requires VA to 
notify and assist claimants in substantiating claims for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  It has been determined that appropriate 
notice from VA must:  "[I]nform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1)."  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice also must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

It has also been determined that the VCAA notice requirements 
apply to all five elements of a service-connection claim:  
(1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  This notice must include information 
that a downstream disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, supra.



In the August 2002 rating decision on appeal, the veteran was 
awarded a 30 percent disability evaluation for his 
restrictive pulmonary disease, and he was informed of the 
specific rating criteria for receiving a higher rating for 
this disability.  The January 2004 statement of the case, 
June 2006 supplemental statement of the case, and November 
2005 and October 2006 letters from the RO included 
information regarding the appropriate diagnostic criteria for 
this disability, as well as the evidence necessary to 
establish his entitlement to an increased rating.  Since the 
increase in his rating to the 30-percent level in the August 
2002 decision at issue he also has been informed of the 
evidence he was expected to provide and the evidence VA would 
obtain on his behalf, and asked to provide VA any evidence he 
may have pertaining to his appeal.  Specifically, in the June 
and October 2006 letters, he was provided notice of the type 
of evidence necessary to establish a downstream effective 
date if an even higher rating is granted.  And in any event, 
any questions as to the appropriate effective date to be 
assigned are ultimately moot because the Board is denying the 
underlying claim for a higher disability rating.  
38 C.F.R. § 20.1102 (discussing the concept of harmless 
error).  

In addition, the Board acknowledges that the letters sent to 
the veteran by the RO do not meet all of the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  In this 
regard, the letters notified the veteran that medical or lay 
evidence must show a worsening or increase in severity of his 
restrictive pulmonary disease, but did not ask him about the 
effect that such worsening or increase has on his employment 
and daily life.  Nevertheless, this, too, is nonprejudicial, 
harmless error.  The aforementioned information satisfied 
VA's duty to notify.  Any defect with respect to the timing 
of the notice requirement was harmless error.  He was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
him obtain relevant records, irrespective of whether the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records he and his attorney 
identified as pertinent, including records from the Social 
Security Administration (SSA).

The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  He also has been 
provided VA medical examinations to assess the severity of 
his restrictive pulmonary disease.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As such, VA has met its duty to 
assist.  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

Whether the Veteran is Entitled to a Disability Rating Higher 
than 30 Percent for Restrictive Pulmonary Disease

The RO initially granted service connection for restrictive 
pulmonary disease in July 1985 and at first assigned a 
noncompensable (i.e., 0 percent) rating for the disability 
retroactively effective from May 24, 1985.  The RO increased 
this rating to 30 percent in the August 2002 decision at 
issue, retroactively effective from August 18, 2000, the date 
of a VA medical examination.

The Board has considered the determinations in Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), and whether the veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period - in other 
words, whether the veteran's rating should be "staged.".  
But for reasons that will be discussed, the Board does not 
find evidence indicating this condition has been more than 
30-percent disabling at any time since one year prior to 
filing his current claim for a higher rating.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).

As mentioned, the veteran presently has a 30 percent 
disability rating for his restrictive pulmonary disease, 
analogously, under Diagnostic Code 6603, which pertains to 
pulmonary emphysema.  Diagnostic Code 6603 provides for a 30 
percent rating where there is FEV-1 of 56- to 70-percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO(SB) of 
56 to 65 percent predicted.

A higher 60 percent rating requires FEV-1 of 40 to 55- 
percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40 to 55-
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

An even higher 100 percent rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.

38 C.F.R. § 4.97, Code 6603.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions that were 
added.  Review of the file shows the RO has contemplated the 
new rating criteria and that pertinent DLCO (SB) testing has 
been performed.  And while a maximum exercise capacity test 
apparently has not been performed, alternative criteria are 
available for evaluating the veteran's disability in the 
absence of these test results.  See 38 C.F.R. § 4.96 (d)(i).  
Thus, the Board finds that it may proceed with a decision on 
the merits of his claim.

VA respiratory examination records from 2000 and 2001 show 
the veteran complained of difficulty breathing.  Clinical 
findings revealed restrictive lung disease and restrictive 
lung defect.

In June 2005 a VA respiratory examination revealed the 
veteran complained of shortness of breath.  Pulmonary 
function testing revealed FEV-1 of 83 percent predicted, and 
FEV-1/FVC of 84 percent.  It was indicated that DLCO and 
maximum exercise studies were not indicated.  The examiner 
reported that pulmonary function testing was read as normal, 
and that past reported restrictive defect was associated with 
obesity.

VA pulmonary function testing performed in May 2006 revealed 
FEV-1 of 77.4 percent predicted, and FEV-1/FVC of 77 percent.

A VA respiratory examination was performed in October 2007, 
as had been directed by the Board's June 2007 remand.  The 
examiner indicated that he reviewed all records.  He further 
indicated that, since the last examination, there had been no 
significant change in the veteran's pulmonary condition.  It 
was noted that he was not using supplemental oxygen.  
Physical examination findings revealed no pertinent 
abnormalities.  Pulmonary function testing revealed FEV-1 of 
67.7 percent predicted; FEV-1/FVC of 88 percent; DLCO (SB) 
was 62.8 percent.  He had moderate airflow obstruction, 
moderate reduction of diffusion, and significant FEV1 in 
comparison to his May 2006 results.  The diagnostic 
assessment included absolutely no evidence of a diagnosis of 
pulmonary emphysema, moderate airflow obstruction.  It was 
opined that the veteran did not have evidence of restrictive 
pulmonary disease; in fact, the results of his pulmonary 
function tests showed moderate airflow obstruction; that he 
did not have cor pulmonale, pulmonary hypertension, right 
ventricular hypertrophy; that he did not have episodes of 
acute respiratory therapy; that he did not require outpatient 
oxygen therapy; and that there was no need to make a 
determination on maximal oxygen consumption.



This evidence shows the veteran does not meet the 
requirements for a rating higher than 30 percent for his 
restrictive pulmonary disease because he does not have the 
necessary FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO(SB) of 40 to 55-percent 
predicted - the criteria necessary for the next higher 
disability rating of 60 percent under 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  Consider, as well, that the evaluating 
VA compensation physician has indicated that maximum oxygen 
consumption testing is not required, an alternative basis of 
assessing the severity of the veteran's disability.  See 
38 C.F.R. § 4.96 (d)(i).  Also, clinically, it has also been 
reported there is no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, an episode 
or episodes of acute respiratory failure, or the need for 
oxygen therapy.

The veteran has testified and offered statements concerning 
his complaints and symptoms.  Although he may testify about 
symptoms he perceives to be manifestations of his disability 
(e.g., shortness of breath, etc.), the question of whether 
his disability is sufficiently severe to warrant a higher 
rating is a medical, rather than lay determination.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, his opinions 
in this regard have limited probative value.  
38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  In essence, he does not have 
pulmonary function test findings required for a rating higher 
than 30 percent.  38 C.F.R. §  4.7.

There also is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration. 38 C.F.R. § 3.321(b)(1).  There is 
no credible indication the veteran's restrictive pulmonary 
disease markedly interferes with his ability to work - 
meaning above and beyond that contemplated by his 30 percent 
schedular rating (also keeping in mind that he has separate 
ratings for his heart disease and the associated residuals of 
that condition).  Further, most, if not all, of his 
evaluation and treatment for his restrictive pulmonary 
disease has been as an outpatient, not inpatient; certainly 
then, it cannot reasonably be said he has been frequently 
hospitalized on account of this condition.  Also, his 
30 percent schedular rating is, itself, an indication that he 
has functional impairment from his this condition.  
VAOPGCPREC 6-96.  Concerning this, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1

For these reasons and bases, the preponderance of the 
evidence is against the 
claim.  As such, there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The appeal is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


